UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2345


KRISTIE LEANNE SLUDER, Foster Mother,

                     Plaintiff - Appellant,

              v.

R. PATRICK BENTANCOURT, Director Macon County DSS; STACEY
JENKINS, Social Worker III, Macon County DSS; LISA CAULEY, Director
Division of Social Services NCDHHS; MACON COUNTY DEPARTMENT OF
SOCIAL SERVICES, BOARD OF DIRECTORS,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:20-cv-00135-MOC-WCM)


Submitted: May 27, 2021                                           Decided: August 27, 2021


Before KING, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristie Leanne Sluder, Appellant Pro Se. Zachary Scott Anstett, Raleigh, North Carolina,
Patrick Houghton Flanagan, CRANFILL SUMNER, LLP, Charlotte, North Carolina;
Colleen M. Crowley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kristie Leanne Sluder appeals the district court’s order and judgment dismissing her

civil rights complaint. Having reviewed the record and finding no reversible error, we

affirm the decision of the district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2